Citation Nr: 0002924	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-16 037 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of overpayment of 
Department of Veterans Affairs (VA) death pension benefits in 
the calculated amount of $3,591.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from March 1944 to September 
1945.  The veteran died in October 1967.  The veteran's widow 
is the appellant in this case.  This case comes to the Board 
of Veterans' Appeals (Board) on appeal from a January 1998 
decision from the Committee on Waivers and Compromises 
(Committee) of the St. Petersburg, Florida VA Regional Office 
(RO), which denied waiver in the amount of $3,951.


FINDINGS OF FACT

1.  The appellant was awarded death pension benefits in 
October 1967. 

2.  The RO notified the appellant in subsequent award 
notification, that her continued eligibility for death 
pension benefits was based on income and that she should 
notify the VA of any changes in income. 

3.  In January 1997, subsequent to receipt of a VA Form 21-
0159, the RO determined that the appellant received winnings 
from a state lottery and interest payments from several banks 
in 1994, and failed to timely report this income to the VA.

4.   In April 1997, the appellant's death pension benefits 
were reduced effective January 1, 1995, based the appellant's 
receipt of Florida State lottery winnings and interest 
payments from several banks.  This action created an 
overpayment of $3,591.

5.  The appellant's failure to submit information regarding 
the change in her income does not rise to the level of fraud, 
misrepresentation, bad faith, or lack of good faith. 

6.  Recovery of the overpayment would be against the 
principles of equity and good conscience.


CONCLUSION OF LAW

The overpayment was not due to the appellant's fraud, 
misrepresentation, or bad faith and recovery of the 
overpayment of VA death pension benefits in the amount of 
$3,591 would be against the principles of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 
C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant was awarded death pension benefits in October 
1967.  In several award letters, including one sent in 
January 1994, the appellant was sent a VA Form 21-8767, which 
states the appellant's responsibility to promptly notify the 
VA of any changes in income as failure to do so may result in 
the creation of an overpayment. 

In an April 1997 letter, the RO notified the appellant that 
it proposed to reduce her improved death pension benefits 
effective from January 1, 1995, based on evidence showing 
that she received Florida state lottery winnings and interest 
payments from several banks in 1994.  According to the RO, 
this evidence was a VA Form 21-0159 signed by the appellant.  
In June 1997, the appellant was notified that the amount of 
the overpayment was $3,591.

In June 1997, correspondence was received from the appellant 
requesting waiver of the debt as recovery would cause undue 
financial hardship.  A June 1997 financial status report 
reflected that the appellant's total monthly income was $619 
from Social Security.  Total monthly expenses totaled $633, 
which included $350 for mortgage or rent, $125 for food, $75 
for utilities, and $83 for other itemized living expenses.  
In a March 1998 Financial Status Report, the appellant's 
monthly income had increased to $632, and her expenses 
remained at $633.

An appellant who is receiving a pension is required to report 
to the VA any material change or expected change in income or 
other circumstance that affects the payment of benefits.  38 
C.F.R. § 3.660 (1999).  Payments of any kind and from any 
source are countable income for determining eligibility for 
VA pension benefits, unless specifically excluded by law.  38 
U.S.C.A. § 1521(b); 38 C.F.R. § 3.271(a)(1999).

The provisions of 38 U.S.C.A. § 5302(c)(West 1991) prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining waiver."  Similarly, 
38 C.F.R. § 1.965(b) (1999) precludes waiver upon a finding 
of (1) fraud or misrepresentation of a material fact, (2) bad 
faith, or (3) lack of good faith.  The recovery of any 
payment may not be waived if there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person 
seeking a waiver of the recovery of the payment. 

The Committee determined that there was bad faith involved in 
the creation of the indebtedness on the grounds that there 
was knowledgeable intention on the part of the appellant by 
not timely reporting the additional income.  The term "bad 
faith" generally describes unfair or deceptive dealing by 
someone who seeks to gain by such dealing at another's 
expense.  An appellant's conduct in connection with an 
overpayment exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the government.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. §§ 1.963, 
1.965(b) (1999).  

Upon review of the record, the Board finds that the 
Committee's determination that the appellant acted in bad 
faith in this case lacks legal merit.  The appellant had been 
receiving death pension since 1967.  As noted previously, the 
appellant had been advised on several occasions, most 
recently in a January 1994 letter, of her responsibility to 
report any additional income to the VA.  The Board concludes 
that while this action does indicate fault on the part of the 
appellant in the creation of the debt, such action does not 
reach the level of bad faith.  Therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a)(West 1991).  
However to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting 
waiver.

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a)(1999).  In applying the equity 
and good conscience standard to a case, the factors to be 
considered by the adjudicator are:  (1) whether actions of 
the debtor contributed to the creation of the debt, (2) 
whether collection would deprive the debtor or the debtor's 
family of basic necessities, (3) whether recovery of the debt 
would nullify the objective for which benefits were intended, 
(4) whether failure to make restitution would result in 
unfair gain to the debtor, and (5) whether the debtor has 
changed position to his detriment due to his reliance upon 
receipt of VA benefits.  Additionally, the adjudicator must 
conduct a "balancing of the faults," weighing the fault of 
the debtor against any fault attributable to the VA.  38 
C.F.R § 1.965(a)(1999).

The first element pertains to the fault of the debtor.  While 
the appellant maintains that she apprised the VA via 
telephone of her lottery winnings and was informed that such 
did not count toward her income, she had received several 
letters informing her of the necessity to report all income 
to the VA.  However, there is no documentation of telephone 
contact with the appellant and there is no indication that 
the appellant informed the VA of her receipt of interest 
payments from several banks during 1994.  Thus, as noted 
above, the Board finds that the creation of the debt at issue 
was due to the fault of the appellant.   
  
Nevertheless, the Board finds that it would create undue 
hardship for the appellant to repay the overpayment.  In 
reaching this determination, the Board notes that the 
appellant's monthly expenses exceeds her meager annual income 
and that the appellant, in reporting her expenses, did not 
report any transportation, medical, or clothing expenses.  
Additionally, she indicated that she is surviving on only $31 
per week for food.  Based on the life expectancy, income, and 
expenses of the appellant, the Board concludes that recovery 
of the overpayment of $3,591 would be against the principles 
of equity and good conscience.  Accordingly, waiver of 
recovery of the overpayment is granted.


ORDER

Waiver of recovery of the overpayment of death pension 
benefits in the amount of $3,591 is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

